DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-3, 5-8, and 11-12 have been amended in the response filed on September 13, 2021.
Claims 1-12 are pending. 
Claims 1-12 are rejected.




Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-7 and 9 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1 recites: “wherein some of the go live buttons on the service provider mobile computing devices are actuated.” The term “some” is a term which renders the claim indefinite because “some” is an unspecified number of items. The number of items corresponding to “some” is not defined by the claim and the specification does not provide a standard for ascertaining the number of items corresponding to “some.” Thus, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention because the number of items corresponding to “some” is unspecified. Furthermore, claim 1 recites: “the first augmented reality video information” and there is insufficient antecedent basis for this limitation in the claims. Therefore, claim 1 is rejected.
Claims 2-7 inherit the deficiencies of claim 1 and are therefore also rejected.
For the purposes of examination, Examiner will interpret “wherein some of the go live buttons on the service provider mobile computing devices are actuated” as “wherein at least one of the go live buttons on the service provider mobile computing devices is actuated” and “the first augmented reality video information” as “the first augmented reality video data.”

Claim 3 recites: “a third group of the plurality of service provider mobile computing devices.” There is insufficient antecedent basis for this limitation in the claims. Therefore, claim 3 is rejected.
For purposes of examination, Examiner will interpret “a third group of the plurality of service provider mobile computing devices” as “a third group of the .”

Claims 4 and 9 recite: “the plurality of service providers that were selected.” There is insufficient antecedent basis for this limitation in the claims. Therefore, claims 4 and 9 are rejected.
For purposes of examination, Examiner will interpret “the plurality of service providers that were selected” as “each service provider that was selected.”

Claims 5-6 recite: “wherein the live video data is displayed.” There is insufficient antecedent basis for this limitation in the claims. Therefore, claims 5-6 are rejected.
For purposes of examination, Examiner will interpret “wherein the live video data is displayed” as “wherein each live video data is displayed.”


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claim(s) recite(s) an abstract idea. This judicial exception is not integrated into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, hereinafter referred to as the “2019 PEG” test the claims are directed to statutory categories. Specifically, the methods, as claimed in claims 1-7 and 8-12, are directed to processes. 
While the claims fall within statutory categories, under revised Step 2A, Prong 1 of the 2019 PEG, the claimed invention recites the abstract idea of recommending service providers. Specifically, representative claim 1 recites the abstract idea of: 
providing a buyer and service providers with service providers that are available;
displaying a listing of cities;
receiving a selected city;
displaying to the buyer a store location, a service provider photo and status information for each of the service providers that are at the selected city;
transmitting a first written description of a service and a first purchase location request from the buyer to the service providers that were selected through the buyer;
determining a first group of the service providers that provide the service and have a live status;
selecting through the buyer, a first service provider from the first group of the service providers that have the live status;
transmitting data from the service providers that were selected;
displaying to the buyer the data from the service providers that were selected through the buyer, wherein the data includes an image of the product and the data includes a product price, buy, and cancel;
authorize the purchase of the product; and
purchasing the product.
Under revised Step 2A, Prong 1 of the 2019 PEG, it is necessary to evaluate whether the claim recites a judicial exception by referring to subject matter groupings articulated in the guidance. When considering the 2019 PEG, the claims recite an abstract idea. For example, representative claim 1 recites the abstract idea of recommending service providers, as noted above. This concept is considered to be a certain method of organizing human activity. Certain methods of organizing human activity are defined by the 2019 PEG as including “fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following 
Under revised Step 2A, Prong 2 of the 2019 PEG, if it is determined that the claims recite a judicial exception, it is then necessary to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of that exception. In this case, representative claim 1 includes additional elements such as a server coupled to a database, a buyer computing device having a buyer user interface, and service provider mobile computing devices having cameras and service provider user interfaces with go live buttons wherein at least one of the go live buttons on the service provider mobile computing devices is actuated, first live video data from the cameras on the service provider mobile computing devices, first augmented reality video data from video cameras on the service provider mobile computing devices, a buy button, a cancel button, and actuating the buy button on the buyer user interface of the buyer computing device.
Although reciting additional elements, the additional elements do not integrate the abstract idea into a practical application because they merely amount to no more than a general link of the use of the abstract idea to a particular technological environment or field of use. The courts have identified various examples of limitations as merely indicating a field of use/technological environment in which to apply the abstract idea, such as specifying that the abstract idea of monitoring audit log data relates to transactions or activities that are executed in a computer environment, because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer. FairWarning v. Iatric Sys., 839 F.3d 1089, 1094-95 
Under Step 2B of the 2019 PEG, if it is determined that the claims recite a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself).
In this case, as noted above, the additional elements recited in independent claim 1 are recited and described in a generic manner merely amount to no more than a general link of the use of the abstract idea to a particular technological environment or field of use.
Even when considered as an ordered combination, the additional elements of representative claim 1 do not add anything that is not already present when they considered individually. In Alice, the court considered the additional elements “as an ordered combination,” and determined that “the computer components ... ‘ad[d] nothing ... that is not already present when the steps are considered separately’" and simply recite intermediated settlement as performed by a generic computer." Id. (citing Mayo, 566 U.S. at 79, 101 USPQ2d at 1972). Similarly, when viewed as a whole, representative claim 1 simply conveys the abstract idea itself facilitated by generic computing components. Therefore, under Step 2B of the Alice/Mayo test, there are no meaningful limitations in representative claim 1 that transforms the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself.

Dependent claims 2-7 do not aid in the eligibility of independent claim 1. For example, claims 2-3 merely further define the abstract limitations of claim 1. Additionally, claims 4-7 merely provide further embellishments of the limitations recited in independent claim 1. 
Furthermore, it is noted that claims 2-3 include additional elements of a second group of the service provider mobile computing devices, a second service provider computing device from the second group of the service provider mobile computing devices, second live video data, a second product buy button, a second product cancel button, a third group of the plurality of service provider mobile computing devices, a third service provider computing device from the second group of the service provider mobile computing devices, third live video data, a third product buy button, and a third product cancel button. However, these additional elements do not integrate the abstract idea into a practical application because they merely amount to a general link to a particular technological environment or field of use. These additional elements are merely generic elements and are likewise described in a generic manner in Applicant’s specification. Additionally, the additional elements do not amount to significantly more because they merely amount to a general link to a particular technological environment or field of use. 
Thus, dependent claims 2-7 are also ineligible. 
Lastly, the analysis above applies to all statutory categories of invention. Although literally invoking another method, claims 8-12 remain only broadly and generally defined, with the claimed functionality paralleling that of claims 1-7. It is noted that claim 8 includes additional elements recited in claim 1. These additional elements, similarly recited in claim 1, do not integrate the abstract idea into a practical application because they merely amount to a general link of the use of the abstract idea to a particular technological environment or field of 


Allowable Subject Matter
Claims 1-12 would be allowable if rewritten or amended to overcome the claim objections and rejection(s) under 35 U.S.C. 112(b) and 35 U.S.C. 101 set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
The claims are allowable due to the combination of features. Specifically, the claims recite a method for purchasing services where the buyers and service providers have devices with user interfaces. The service providers have cameras incorporated into their devices and are able to select a button on the user interface to indicate they are available to shoppers. The buyers can select a city where they would like to do their shopping, a store location, and a service provider from the available service providers in that city. The service providers are displayed to the buyers with their photo, a service description, a service price per minute, and status information. Once the service provider is selected, the buyer’s device receives live video data from the service provider’s device as the service provider completes the buyer’s desired task. The buyer has product price information, a buy button, and a cancel button displayed to them during the service as augmented reality, and the buyer may select the buy button to authorize the transaction.
The most relevant prior art of record includes Bowen et. al. (US 20110055046 A1, herein referred to as Bowen), Rathod (WO 2016113602 A1, herein referred to as Rathod), and Kaehler et. al. (WO 2016210354 A1, herein referred to as Kaehler). Newly cited prior art Castillo (US 20170069013 A1, herein referred to as Castillo) and Wright et. al. (US 20030083895 A1, herein referred to as Wright) are also relevant.
Bowen discloses a product delivery system with customer and delivery driver devices having interfaces that allows a customer to select a purchase location within their zip code, view 
Rathod similarly discloses a service provider system where a buyer and a plurality of service providers can interface on their respective devices (Rathod, see at least: figs 1-3; [8:30-33]). Rathod discloses an online button on the interface for the service provider to indicate they are available to customers in a particular area, and the service providers can then complete tasks for the customers (Rathod, see at least: figs 3-4; [24:5-7]). Customers can then confirm receipt of their goods (Rathod, see: [26:18-23]). Rathod does not disclose displaying a listing of cities, the ability to send live video data from the service provider device to the customer device, nor augmented reality data including a product price, a buy button, and a cancel button.
Kaehler discloses an augmented reality shopping device which displays interactive information to a customer, including buttons (Kaehler, see: fig 5A; [0024], [0054]). Kaehler does not disclose displaying a listing of cities to a customer, displaying and selecting from service providers available, nor a system where the augmented reality video information is sent from a service provider. 

Wright discloses a customer service system that allows customers to select their city from a list (Wright, see: fig 9; [0068]). Wright does not disclose sending live video data from the driver device to the buyer device nor the buyer device displaying augmented reality information to the buyer.
Although individually the references teach the individual claimed features, none of the cited references anticipate or render obvious the combination of features. While these references arguably may teach the claimed limitations using a piecemeal analysis, these references would only be combined and deemed obvious based on knowledge gleaned from the applicant's disclosure. Such a reconstruction is improper (i.e., hindsight reasoning). See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Accordingly, claims 1-12 taken as a whole, are indicated to be allowable over the cited prior art. The Examiner emphasizes that it is the interrelationship of the limitations that renders these claims allowable over the prior art/additional art.
Therefore, it is hereby asserted by the Examiner that, in light of the above and in further deliberation over all the evidence at hand, that the claims are allowable as the evidence at hand .


Response to Arguments
With respect to the claim objections, Applicant’s amendments have rendered the original objections moot. However, in view of the amendments, new grounds of objection have been applied. These new grounds of objection have been necessitated by Applicant’s amendments.

With respect to the rejections under 35 U.S.C. 112(b), Applicant’s amendments have rendered the original rejections moot. However, in view of the amendments, new grounds of rejection have been applied. These new grounds of rejection have been necessitated by Applicant’s amendments.

With respect to the rejection under 35 U.S.C. 101, Applicant’s arguments have been considered but are not persuasive. However, in view of the amendments, new grounds of rejection have been applied. These new grounds of rejection have been necessitated by Applicant’s amendments.

With respect to pages 10-13, Applicant argues “” because “the currently pending claims recite a similar improvement in the ease of using a computing device that is a substantial improvement over the prior art.” However, Examiner respectfully disagrees. The October 2019 Update to Subject Matter Eligibility provided guidance on how to evaluate whether claims recite an improvement in the functioning of a computer or an improvement to other technology or technical field. For example, the October 2019 PEG Update states “the specification should be evaluated to determine if the disclosure provides sufficient details such that one of ordinary skill Core Wireless, the specification noted deficiencies in prior art interfaces relating to efficient functioning of the computer. Core Wireless Licensing v. LG Elecs. Inc., 880 F.3d 1356 (Fed Cir. 2018). In Core Wireless, the claims were determined to be eligible because the court determined that the claims were directed to an improved user interface for computing devices rather than an abstract idea of an index since the claimed limitations disclosed a specific manner of displaying a limited set of information to the user rather than using conventional user interface methods to display a generic index on a computer. This improvement was further supported in the specification which noted deficiencies relating to the inefficient functioning of computers with small screens.
Furthermore, in BASCOM, the Federal Circuit vacated a judgment of ineligibility because the district court failed to properly perform the second step of the Mayo/Alice framework (Step 2B of the USPTO's SME guidance) when analyzing a claimed system for filtering content retrieved from an Internet computer network. BASCOM Global Internet v. AT&T Mobility, LLC, 827 F.3d 1341 (Fed. Cir. 2016). The BASCOM court agreed that the additional elements were generic computer, network, and Internet components that did not amount to significantly more 
In contrast to the inventions and claims in Core Wireless and BASCOM, Applicant’s specification provides no technical explanation of an improvement to the functioning of interfaces nor a non-conventional or non-routine arrangement of computer elements or other technology, when the additional elements are considered individually and in combination. While describing the ability to display cities on an interface in paragraphs [0058]-[0062] of Applicant’s specification, as cited by Applicant, the specification does not described how the interface is improved in a technical manner, the arrangement of elements is improved, nor explains an ordered combination of limitations above and beyond the abstract idea. Rather, the specification, including paragraphs [0058]-[0062] as cited by Applicant, describes business problems of finding service providers in a particular city. Specifically, the specification discloses: 
[0058] If the user is a service buyer, the system user interface (UI) on the user's computing device can communicate with a system server and display a list of cities for shopping. 
[0059] When the user clicks on a city or inputs a city, the system can identify and display all shoppers in the selected city. If a user selects a city that does not have any shoppers available, the system can display a message indicating that no personal shoppers in the selected city.

The instant claims are not directed to improving interfaces nor the arrangement of additional elements but rather are directed to improving the commercial task of buyers finding personal shoppers to make purchases in certain cities. The claimed process, while arguably resulting in a better method for finding a personal shopper, is not providing any improvement to the technology of the interface nor the arrangement of the computer components. Rather, the claimed process is utilizing a generic interface and other computer components used in conventional systems to improve finding a personal shopper in a particular city, e.g. commercial activity. As such, the claims do not recite specific technological improvements such as an improvement to interfaces or a non-conventional and non-routine arrangement of elements, and therefore, the rejection is maintained.

With respect to the rejections under 35 U.S.C. 103, Applicant’s arguments have been considered and are persuasive. Therefore, the rejection under 35 U.S.C. 103 is hereby withdrawn.



Conclusion
Additional prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Perez (2015 NPL) was used to understand how digital assistants are performing personal shopping tasks for customers in an online environment.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A BARLOW whose telephone number is (571)272-5820. The examiner can normally be reached Mon-Thurs 8:00am-6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on (571) 272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE A BARLOW/            Examiner, Art Unit 3625                                                                                                                                                                                            
/ALLISON G WOOD/            Primary Examiner, Art Unit 3625